ORDER

PER CURIAM:
AND NOW, this 22nd day of November, 1999, upon consideration of the Report and Recommendations of the Disciplinary Board dated September 24, 1999, it is hereby
ORDERED that Kenneth Allen Greene be and he is suspended from the Bar of this Commonwealth for a period of three years and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice CAPPY dissents and would adopt the Disciplinary Board’s recommendation of a one year and one day suspension.